Case 9:19-bk-11573-MB             Doc 589 Filed 12/05/19 Entered 12/05/19 14:15:18           Desc
                                   Main Document    Page 1 of 31



    MICI~AEL McCONNELL
   Michael.McConnell@kellyhart.com
 2 201 Main Street, Suite 2500
   Fort Worth, Texas 76102
 3 Telephone: (817)878-3569
   Facsimile: (817)878-9769
!L
   Chapter 11 Trustee
 5
   ERIC P. ISRAEL (State Bar No. 132426)
 6 eisrael@Danninggill.com
    JOHN N. TEDFORD,IV (State Bar No. 205537)
 7 jtedford@Danninggill.com
    Aaron E. deLeest(State Bar No. 216832)
 8 adeleest@Danninggill.com
   DAMNING,GILL,ISRAEL & KRASNOFF, LLP
 9 1901 Avenue of the Stars, Suite 450
    Los Angeles, California 90067-6006
10 Telephone: (310)277-0077
   Facsimile: (310)277-5735
11
    General Bankruptcy Counsel for Michael A.
12 McConnell, Chapter 11 Trustee
13
                                  UNITED STATES BANKRUPTCY COURT
14
                                   CENTRAL DISTRICT OF CALIFORNIA
15
                                           NORTHERN DIVISION
16
     In re                                                 Case No.: 9:19-bk-11573-MB
17
     HVI CAT CANYON,INC.,                             ~ Chapter 11
18
                        Debtor.                         CHAPTER 11 TRUSTEE'S NOTICE OF
19                                                      APPLICATION AND APPLICATION TO
                                                        1)EMPLOY BRIGHT AND BROWN AS
20                                                      SPECIAL OIL,GAS AND
                                                        ENVIRONMENTAL COUNSEL FOR THE
21                                                      TRUSTEE AND 2)APPROVE
                                                        ENGAGEMENT LETTER AND FEE
22                                                      AGREEMENT; AND STATEMENT OF
                                                        DISINTERESTEDNESS
23
                                                           fNo Hearing Requiredl
24
     TO THE HONORABLE MARTIN I3ARASH,UNITED STATES BANKRUPTCY JUDGE,
25
     AND INTERESTED PARTIES:
26
             PLEASE TAKE NOTICE THAT Michael A. McConnell, the Chapter 11 trustee (the
27
     "Trustee" or "applicant") of the estate of HVI Cat Canyon,Inc.(the "debtor"), will and hereby does ~,
28
      1568537.1 26932                                  1
Case 9:19-bk-11573-MB          Doc 589 Filed 12/05/19 Entered 12/05/19 14:15:18                Desc
                                Main Document    Page 2 of 31



     move the Court for an order authorizing him to employ Bright and Brown ("Bright and Brown" or

2 the "Firm") as special oil, gas and environmental counsel for the Trustee and approve a written

3 engagement letter and fee agreement, at the expense of the estate, effective as of November 11,

4 2019 (the "application").

 5           The Trustee believes that good cause exists to employ the Firm as his oil, gas, and

6 environmental consultant in this case. The Trustee needs the services of the Firm to advise the

 7 Trustee regarding matters of California oil, gas and environmental laws and regulations, in

 8 particular, the Trustee's responsibilities, rights and remedies in this case, and other matters

9 pertaining to this case. The Firm has substantial experience and expertise regarding matters of

10 California and federal oil, gas and environment law and is well-qualified to represent the Trustee.

11   The Trustee submits that terms of their proposed retention in this case are reasonable.

12           Applicant respectfully requests that the Court enter an order authorizing the Trustee, based

13 upon the foregoing and pursuant to Section 327(a) of the Bankruptcy Code and Rule 2014(a) of the

14 Federal Rules of Bankruptcy Procedure, to employ the Firm as his special oil, gas, and

15 environmental counsel, effective as of November 11, 2019, with compensation of the Firm to be in

16 accordance with the terms set forth herein and approve the engagement letter and fee agreement.

17 See Exhibit "4".

18           The Trustee submits this application pursuant to Federal Rules of Bankruptcy Procedure

19 ("FRBP")2014 and Local Bankruptcy Rules("LBR")2014-1(b) and 9013-1.

20           The application is based upon this notice of application, the attached Memorandum of

21 Points and Authorities, the attached Statement of Disinterestedness, the complete files and records

22 of this case, and such other evidentiary matters as may be presented to the Court.

23           PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 9013

24 1(0)(1)(A)(ii), any objection and request for hearing must be in writing and must be filed and

25 served within fourteen (14) days after of the date of mailing of this Notice, plus an additional 3

26 days if this notice of motion was served by mail or pursuant to Fed. R. Civ. P. 5(b)(2)(D) or (F).

27 The response or opposition to the application shall be filed with the Bankruptcy Court and served

28 on the United States Trustee, at 1415 State Street, Suite 148, Santa Barbara, CA 93101, and

     1568537.1 26932
Case 9:19-bk-11573-MB          Doc 589 Filed 12/05/19 Entered 12/05/19 14:15:18                 Desc
                                Main Document    Page 3 of 31



 1 counsel for the Trustee, Eric P. Israel, at 1901 Avenue ofthe Stars, Suite 450, Los Angeles, CA

2 90067-6006.

3            If you fail to file a written response within fourteen days of the date ofthe service ofthis

4 notice, plus an additional3 days if this notice of motion was served by mail or pursuant to Fed. R.

5 Civ. P. 5(b)(2)(D) or (F), the Court may treat such failure as a waiver of your right to oppose the

6 application and may grant the requested relief.

7

8 DATED: December J , 2019                       DAMNING,GILL,ISRAEL & KRASNOFF,LLP

9

10                                               By:            ~"
11                                                     ERIC P. ISRAEL
                                                       General Counsel for Michael A. McConnell,
12                                                     Chapter 11 Trustee
13

14 MAILING DATE: December ✓,2019

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     1 568537.1 26932                                   3
Case 9:19-bk-11573-MB           Doc 589 Filed 12/05/19 Entered 12/05/19 14:15:18                 Desc
                                 Main Document    Page 4 of 31


                                                APPLICATION

 2            Michael A. McConnell, the Chapter 11 trustee (the "Trustee" or "applicant") for the estate

 3 of HVI Cat Canyon, Inc.(the "debtor"), hereby applies for entry of an order under 11 U.S.C. §

 4 327(a) authorizing the employment and retention of Bright and Brown ("Bright and Brown" or the

 5 "Firm") as his oil, gas, and environmental consultant for the trustee, effective as of November 11,

 6 2019, and approve the proposed engagement letter and fee agreement as follows:

 7

 8 ~ A.       Bankruntcv Facts

 9            On July 25, 2019 (the "Petition Date"), the debtor commenced this case by filing a

10 voluntary petition for relief under Chapter 11 of title 11 of the United States Code (the "Code").

1 1 The case was originally filed in the Southern District of New York. The case was transferred to the

12 Northern District of Texas, and then later to the Central District of California.

13            The debtor initially operated its business as a "debtor in possession," until on or about

14 October 16, 2019, when the Court entered its Agreed Order Granting Motionfor Appointment ofa

15 Chapter 11 Trustee. On or about October 21, 2019, the U.S. Trustee appointed Michael A.

16 McConnell as the Chapter 11 Trustee for the debtor's estate. On or about October 22, 2019, the

17 Court entered an order approving the appointment of Michael A. McConnell as the Chapter 11

18 trustee in this case.

19            The debtor is a Colorado corporation authorized to conduct business in the State of

20 California. It is the owner and operator of producing oil and gas interests in State of California.

21   According to the debtor, it "owns an approximately 100% working interest and an average 85%net

22 revenue interest in over 1,000 oil wells in the Santa Maria Valley of Santa Barbara County, North

23 Belridge in Kern County, and Richfield East Dome Unit in Orange County."' The debtor's assets

24 include over 1,000 oil wells, many of which are idle. The debtor employs approximately 50

25 individuals. The debtor has a long history of violations and issues with regulatory agencies,

26 consisting of federal, state and local county agencies.

27

28
     ~ Docket no. 16, pp. 1-2, ¶ 2.
      1 568537.1 26932                                   4
Case 9:19-bk-11573-MB           Doc 589 Filed 12/05/19 Entered 12/05/19 14:15:18                 Desc
                                 Main Document    Page 5 of 31



 1            The debtor on its schedules listed secured claims in favor of several entities, including a

 2 senior lien against all of its assets in favor of UBS,LLC ("UBS"). UBS advises that its lien

 3 aggregates over $120 million. In contrast, the Trustee is advised that the Court recently found that

 4 ~ the debtor's assets were worth between $50 million and $75 million at a cash collateral hearing.

 5           The Court recently approved apost-petition, partially committed loan facility of $3 million

 6 for the Trustee to borrow funds from UBS covering the first 5 weeks of the Trustee's operations,

 7 and related cash collateral use under a proposed budget. The Trustee is negotiating with UBS for a

 8 second such loan. The budget will include a figure for special oil, gas and environmental counsel.

 9 The Trustee has also filed a motion for permission to pay the professionals of the Trustee and the

10 Committee in accord with the professional fee notice procedures (docket no. 511)(the "Fee

1 1 Procedures Motion").

1?           The debtor is a party to numerous key contracts with affiliates, including providing it office

13 and administrative services, trucking services, diluent purchases and sale of its product.

14           The debtor's schedules disclose that it has at least 1601eases of oil and gas interests, and

15 right-of-way and other interests. The debtor's statement of affairs also discloses two pending

16 lawsuits involving environmental and safety regulations described as(1) Department of

17 Conservation, Division of Oil, Gas and Geothermal Resources v. HVI Cat Canyon, Inc., Appellant,

18 Case No. 119C, Director's Office of Appeals, California Department of Conservation; and (2) U.S.,

19 et al v. HVI Cat Canyon, Inc., Case No. CV 11-05097 FMO (SSx), U.S. District Court, Central

20 District of California (collectively the "Compliance Lawsuits"). Both of the Compliance Lawsuits

21   are proceeding notwithstanding the automatic stay in light of the governments' claims that they fall

22 within the health and safety exceptions to the automatic stay, and both are under submission before

23 their respective courts.

24            As set forth below, by this application, the Trustee seeks to employ Bright and Brown as his

25 special oil, gas and environmental counsel, to assist the Trustee with respect to legal issues

26 regarding various matters that have or will arise in the administration of the debtor's estate

27 including, without limitation, the matters detailed below.

28

     1568537.1 26932                                     5
Case 9:19-bk-11573-MB            Doc 589 Filed 12/05/19 Entered 12/05/19 14:15:18                Desc
                                  Main Document    Page 6 of 31



 1   B.      The Proposed Retention of Special Oil, Gas and Environmental Counsel for the

 2           Trustee

 3           Applicant determined upon his investigation that it is necessary and appropriate to retain

 4 special oil, gas and environmental counsel to assist and advise applicant with respect to legal issues

 5 and various matters including, without limitation, the following:

 6                     a.     advise the Trustee on legal issues arising in the case involving federal and

 7 California oil, gas and environmental laws;

 8                     b.     as needed, advise the Trustee in connection with possible outcomes of the

 9 Compliance Lawsuits;

10                     c.     advise the Trustee on oil and gas, and environmental issues that may arise in

11   his operation of the debtor's business; and

12                     d.     advise the Trustee on oil and gas, and environmental issues that may arise in

13 connection the Trustee's eventual sale of assets or confirmation of a plan.

14                     At this time, all of the funds on hand are cash collateral of UBS. The Court

15 recently approved a borrowing and 5 week cash collateral budget. The next budget will include a

16 line item in the carve-out for special oil, gas and environmental counsel, subject to Court approval.

17 If approved, the Fee Payment Motion will also apply to Bright and Brown.

18                     Bright and Brown has agreed to represent the Trustee, effective as of November 11,

19 2019. No retainer is proposed for this engagement.

20

21 C.        The Firm's ()ualifications and Services to be Rendered

22           Bright and Brown specializes in oil and gas, and environmental law in California. The Firm

23 is well able to perform the required legal services for this proposed special engagement. Bright and

24 Brown's breadth of experience and length of service in the legal community is described in its firm

25 resume, a copy of which is attached as Exhibit "1" to the Statement of Disinterestedness (the

26 "Statement'), filed with this Application and incorporated herein.

27           The Trustee is in the process of retaining banning, Gill, Israel &Krasnoff, LLP ("Danning-

28 Gill") as his general bankruptcy counsel. However, banning-Gill is not experienced in oil and

     1568537.1 26932                                     3
Case 9:19-bk-11573-MB           Doc 589 Filed 12/05/19 Entered 12/05/19 14:15:18                  Desc
                                 Main Document    Page 7 of 31



     gas, and environmental law, which is a specialty area of the law. Counsel will ensure that there is

     no duplication of effort between those firms and any other counsel that the Trustee may need to

 3 II seek to retain.

4             The lawyers affiliated with Bright and Brown have substantial experience in both state and

 5 federal courts and transactional law in the oil and gas, and environmental areas. Bright and Brown

6 will comply with the Bankruptcy Code and all applicable rules in this bankruptcy case, with the

 7 assistance of banning-Gill as needed.

 8            As of the date of the application, to the best of applicant's knowledge and after

9 consideration of the disclosures in the attached Statement, applicant believes that the Firm and all

10 of its partners and associates are disinterested persons as that term is defined in 11 U.S.C.

11   §101(14), and neither the Firm nor any partners or associates of the Firm are connected with

12 applicant, the debtor, debtor's creditors, any other party in interest, their respective attorneys and

13 accountants, or to this estate, and has no relation to any bankruptcy judge presiding in this district,

14 the Clerk of the Court or any relation to the United States Trustee in this district, or any person

15 employed at the Court or the Office of the United States Trustee, nor does the Firm or its attorneys

16 represent or hold an adverse interest with respect to the debtor, any creditor, or to this estate, except

17 to the extent that (i) in 2003 the Firm represented Gus Casinos, Warren G. Mercer, Betty Hoover,

18 Linda Berry, Stephen Dennis Mercer, Patricia Amstutz, Muriel C. Pyburn, Thomas A. Cannon and

19 Raedine M. Cannon, co-trustees of the Cannon Family Trust; Tina T. Del Piero and H. Lynn

20 Tomlinson, co-trustees of the Tomlinson Sisters Trust; Richard Campbell, June Louis Semone,

21   Casey C. Silvey, trustee of the Casey Silvey Trust, Muriel E. Sparks, Boyd Berlind, Toupe Worrell,

22 and Dennis Berry, who at that time constituted the "Escolle Tenants-In-Common," in an action

23 against Greka Oil &Gas,Inc.(formerly known as Greka SMV,Inc.), which matter was settled in

24 2004,(ii) in 2004 the Firm represented Wells Fargo Bank, N.A., as trustee of various trusts, in an

25 action against Greka Oil &Gas,Inc. and Greka SMV,Inc.,(among other defendants) which matter

26 was settled in 2008,(iii) in 2010 the Firm represented Wells Fargo Bank, N.A., as trustee of

27 various trusts, in an action against Greka Oil &Gas,Inc.,(among other defendants) which matter

28 was settled in 2012,(iv) the firm has provided legal services to Victory Oil Company in the past,

     1 568537.1 26932                                    7
Case 9:19-bk-11573-MB          Doc 589 Filed 12/05/19 Entered 12/05/19 14:15:18                 Desc
                                Main Document    Page 8 of 31


     and Victory Oil is listed on the debtor's list of20 largest creditors but is not currently providing

 2 legal services to Victory Oil Company, and (v)the Firm was merged with Andrews &Kurth in

 3 1989, and demerged in 1991 and Andrews &Kurth is also on the list of 201argest creditors. In

L addition, the firm is aware that Chevron U.S.A., Inc. had substantial oil and gas interests in Santa
!

 5 Barbara County, California at one point in time, and the Firm would not be able to undertake any
 6 representation adverse to Chevron U.S.A., Inc. If an actual conflict should arise in the future as to

 7 any of the foregoing, or otherwise, Bright and Brown will ask the Trustee to retain another firm to
 8 handle the matter.

 9
10 D.         Terms of Proposed Employment

11           The Firm will render services to the Trustee at the Firm's regular hourly rates, which may

12 be subject to adjustment from time to time. The current hourly rates are set forth in Exhibit "2" to

13 the Statement of Disinterestedness. The Trustee and Firm have agreed, subject to the Court's
14 approval, to the terms of the Firm's employment in the case.

15
16 E.        Proposed Terms of Payment

17           The Trustee has filed the Fee Procedures Motion to authorize the following procedures,

18 which mirror the provisions of the Guide to Application for Employment of Professionals and
19 Treatment of Retainer promulgated by the Office ofthe United States Trustee (the "Fee Guide"),

20 for the Trustee and all of his professionals (including the Firm and counsel for the Committee)to

21 receive payments ofthe firm's accruing fees and costs on a monthly basis. Docket no. SI1.

22                   1.       The Firm will file a copy of the Firm's monthly billing statements itemizing
             the fees and costs incurred by the Firm on behalf ofthe Trustee during the preceding month
23          ("Professional Fee Statement"), and will serve copies ofthe Professional Fee Statement
             upon the Debtor, the U.S. Trustee, those parties who request special notice in the Debtor's
24
             case, and upon any counsel for an official committee of unsecured creditors("Committee")
25           if a Committee is appointed by the U.S. Trustee in this case and the Committee employs
             counsel, or, if not appointed, upon the creditors holding the 20 largest general unsecured
26           claims in this case.
27
28

     1568537.1 26932
Case 9:19-bk-11573-MB          Doc 589 Filed 12/05/19 Entered 12/05/19 14:15:18                Desc
                                Main Document    Page 9 of 31




                     2.      If no objection to the Professional Fee Statement is filed and served within
             ten(10) days after the service ofthe Professional Fee Statement, the Trustee shall pay to the
             Firm,from available free and clear or designated funds, 80% of such fees and costs, without
             further notice, hearing or order ofthe Court. If a written objection to the Professional Fee
L~           Statement is filed by aparty-in-interest, the Trustee will not pay to the Firm the amount of
             the disputed funds, until the objection has been resolved by the Court. Notwithstanding any
             objection to a Professional Fee Statement, the Firm may be paid any undisputed amount of
             fees and costs represented by a Professional Fee Statement.
6
                     3.       No fees or costs paid to the Firm pursuant to the proposed monthly payment
 7
             procedures will be deemed to be allowed by the Court. No failure by any creditor or party-
             in-interest to object to any Professional Fee Statement will be deemed to be a waiver of any
             objection to the Firm's fees and costs represented by such Professional Fee Statement. Any
 9           such objection will be reserved and may be asserted by any creditor or other party-in-
             interest in connection with the filing of any fee application by the Firm. No fees or costs of
10           the Firm will be deemed to be allowed in this case, except only pursuant to an order of the
11           Court with respect to a fee application filed by the Firm after notice and hearing.

12
             The Firm intends to apply to this Court for compensation in conformity with the
13
     requirements of Bankruptcy Code Sections 330 and 331. The Firm understands that its
14
     compensation in the debtor's case will be subject to the approval ofthe Court. Any interim
15
     payments paid to the Firm pursuant to the proposed monthly payment procedure will still be
16
     subject to allowance by the Court, upon appropriate application and noticed hearing.
17
             Periodically throughout the case, the Firm will file appropriate interim fee applications and
18
     eventually a final fee application, seeking final allowance of all fees and costs. Upon allowance of
19
     such fees and costs, the Trustee will pay to the Firm the difference between the amounts allowed to
20
     the Firm and any interim compensation paid to the firm. The Firm understands and agrees that, if
21
     aggregate interim payments made to the Firm exceed the amount that is ultimately allowed to the
22
     Firm,the Firm will be required to, and will, promptly repay to the Trustee such difference.
23

24
     F.       General Provisions/Disclosures
25
             There will be no written employment agreement between applicant and Bright and Brown,
26
     apart from the engagement agreement(See Exhibit "4"), this application and the order entered upon
27
     this application. The only source of payment of compensation for Bright and Brown will be from
28
     this estate, as may be approved and ordered paid by the Court after notice and hearing. No retainer
     1568537.1 26932
     Case 9:19-bk-11573-MB       Doc 589 Filed 12/05/19 Entered 12/05/19 14:15:18              Desc
                                 Main Document     Page 10 of 31



I     has been paid or wi11 be paid to Bright and Brown.
2

3 G.          Prayer
4             WHEREFORE,applicant prays the Court to enter its order authorizing him to employ
5 Bright and Brown as his special oil, gas and environmental counsel, effective as ofNovember 1 l.,

6 2019, as an administrative expense in this bankruptcy case, to approve the engagement letter and

7 fee agreement, and for such other and further relief as may be deternuned just and proper.

8

9 DATED: December ~ ,2019
                                                                               r
10
                                                      ICHAEL A.        C       L
11                                                   Chapter 11 Trus ee

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

zs
      15G8537.1 2(~J32                                l
Case 9:19-bk-11573-MB              Doc 589 Filed 12/05/19 Entered 12/05/19 14:15:18              Desc
                                   Main Document     Page 11 of 31


                          STATEMENT OF DISINTERESTEDNESS FOR EMPLOYMENT
                              OF PROFESSIONAL PERSON UNDER F.R.B.P. 2014
 2

 3            1.     Name, address and telephone number ofthe professional ("the Professional" or "the
        "Firm")submitting this Statement:
 4
                          Bright and Brown
 5                        550 North Brand Blvd., Suite 2100
 6                        Glendale, CA 91203
                          T: 818-243-2121
 7                        F:818-243-3225

                       Attached hereto as Exhibit"1" and incorporated by reference herein, is a copy of the
        resume for the Firm.
 9

10             2.      The services to be rendered by the Professional in this case are (specify): See page 6
        within the Application.
11
          3.      The terms and source of the proposed compensation and reimbursement ofthe
12 Professional are (specify): See pages 8 through 9 of the within Application. See Exhibit"2"for
   2019 rates.
13
          4.      The nature and terms of retainer (i.e., nonrefundable versus an advance against fees)
14 held by the Professional are (specify): None

15         5.     The investigation of disinterestedness made by the Professional prior to submitting
   this Statement consisted of(specify): Conflicts check of 201argest creditors and parties who have
16 appeared in the case.

17         6.      The following is a complete description of all of the Professional's connections with
   the debtor, principals of the debtor, insiders, the debtor's creditors, any other party or parties in
18 interest, and their respective attorneys and accountants, the United States Trustee or any person
   employed in the Office of the United States Trustee (specify, attaching extra pages as necessary):
19
           None, except to the extent noted on page 7-8 ofthe within application.
20
           7.      The Professional is not a creditor, an equity security holder or an insider of the
21 debtor, except as follows (specify, attaching extra pages as necessary): None

22              8.      The Professional is not and was not, within two(2) years before the date of the
        filing ofthe petition herein, a director, officer or employee ofthe debtor.
r.Ic~
           9.       The Professional neither holds nor represents any interest materially adverse to the
24 interest of the estate or of any class of creditors or equity security holders, by reason of any direct
   or indirect relationship to, connection with, or interest in, the debtor, or for any other reason, except
25 as follows (specify, attaching extra pages as necessary): None

26

27

28

        1568537.1 26932                                  11
Case 9:19-bk-11573-MB            Doc 589 Filed 12/05/19 Entered 12/05/19 14:15:18               Desc
                                 Main Document     Page 12 of 31



  1           10.    Name,address and telephone number ofthe person signing this Statement. on behalf
      of the Professional and the relationship of such person to the Professional (specify):
  2
                        Bright and Brown, Partner
  3                     550 North Brand Blvd., Suite 2100
                        Glendale, CA 912Q3
  4                     T: 818-243-2121
  5                     F:818-243-3225

  6         1 1.   The Professional is not a relatic~e or employee ofthe United States Trustee or a
      Bankruptcy Judge, except as follows (specify, attaching extra pages as necessary):
  7
                        None
  8
                12.     Total number of attached pages of supporting documentation: 11
  9
              13.    After conducting or supervising the investigation described in Paragraph 5 above, I
 10 declare under penalty of perjury under the laws of the United States of America, that the foregoing
     is true and correct except that I declare that Paragraphs 6 through 11 are stated on information and
 1 1 belief.

 12            Executed on December 3 , 2019, at Glendale, California.

13

14

15                                                               S S. BRIGHT

16

17

18

19

20

21

22

23

24

25

26

27

28

      1 5G85371 2G932                                  12
Case 9:19-bk-11573-MB   Doc 589 Filed 12/05/19 Entered 12/05/19 14:15:18   Desc
                        Main Document     Page 13 of 31




                              EXHIBIT "1"

                                                                                  13
Case 9:19-bk-11573-MB          Doc 589 Filed 12/05/19 Entered 12/05/19 14:15:18                  Desc
                               Main Document     Page 14 of 31
                                         Exhibit 1


                                       Bright and Brown
                                              Resume


Since its inception in 1981, the law firm of Bright and Brown has specialized in complex business
and commercial litigation. The firm's areas of expertise in litigation include a variety of business
torts and contract disputes as well as extensive experience in environmental and energy matters.
While business and commercial litigation is the core ofthe firm's practice, the firm also has a high
level of expertise representing clients in energy and real estate-related transactions, administrative
proceedings relating to land use and environmental regulation and compliance.

The firm has enjoyed extensive representation of major and independent oil and gas companies
and utilities. The firm's expertise in these areas include extensive transactional work, litigation,
environmental issues, properly tax disputes, specialized title work and land use matters. The firm
has extensive technical experience in the area of petroleum engineering, geology, environmental
assessment and other engineering disciplines.

The firm has had multiple jury verdicts among the ten largest in the state and has numerous
reported appellate decisions in the energy and environmental areas.
The firm's partners have suUstantial experience in both state and federal courts at the trial and
appellate levels. Certain members of the firm also have substantial experience with methods of
alternative dispute resolution, including arbitration, mediation and private settlement conferences.

Bright and Brown has decades of litigation and transactional expertise representing clients in
connection with energy-related issues, including contractual negotiations, due diligence, litigation,
dispute resolution, and regulatory compliance. The firm has extensive experience litigating energy-
related disputes, as well as drafting and negotiating many types ofenergy-related agreements,such
as oil and gas leases, drilling and operating agreements, joint development agreements, unit
agreements, water disposal agreements, purchase and sale agreements, farmout agreements,
pipeline agreements, cogeneration agreements, power purchase agreements, purchase and sale
agreements, easements, ground leases, licenses and the like. In connection with its energy practice,
Bright and Brown has represented many oil and gas companies,from small independent companies
to large multi-national energy corporations, major utilities, and large commercial and residential
developers. The firm also provides advice to businesses involved in exploring, discovering,
acquiring, developing, and producing oil and gas resources in California and utilities in connection
with their fuel acquisitions and transportation arrangements.

Below are a few examples of successful results obtained for our clients with respect to energy and
oil and gas matters:
        Bright and Brown represented an independent oil company in litigation against a major oil
        company with respect to a joint development agreement for breach of contract and usury
        claims. Bright and Brown obtained a favorable settlement that resolved all ofthe disputes
        and included future rights and performance obligations valued at several hundred million
        dollars.
        Bright and Brown represented a major oil company in an arbitration matter against a large
        utility and obtained amulti-million dollar arbitration award for breach ofcontract and fraud
        claims based upon a long term gas sales agreement.


                                             Page 1 of2                                                  14
Case 9:19-bk-11573-MB         Doc 589 Filed 12/05/19 Entered 12/05/19 14:15:18                 Desc
                              Main Document     Page 15 of 31
                                        Exhibit 1


  • Bright and Brown represented an independent oil company in an arbitration matter against
    a group of other independent oil companies for claims asserted over the unlawful drainage
    of substantial volumes of oil and gas. Bright and Brown obtained a very favorable multi-
    million dollar arbitration award for its client.
  • Bright and Brown defended a major oil company in litigation against claims asserted by an
    independent oil company and large insurance company that funded ajoint venture managed
    by that independent oil company in which the plaintiffjoint-venture alleged theft of oil and
    gas prospects and other intellectual property and property interests. Bright and Brown
    obtained a very favorable settlement for its client.
  • Bright and Brown represented an international oil company in an arbitration matter with
    respect to breach of contract claims against another international oil company based upon
    a joint development agreement for a large oil field in Alaska. Bright and Brown obtained
    an arbitration award in favor ofits client affecting multi-million dollar rights to extract gas.
  • Bright and Brown represented an international oil company in a litigation against a city
    with respect to a pipeline right of way, the outcome of which was critical to the operation
    ofthe client's refinery and threatened potential losses estimated at several hundred million
    dollars. Bright and Brown obtained injunctive relief permitting the refinery to continue
    operations pending resolution ofthe dispute and then negotiated a favorable settlement for
    its client for a minimal annual right-of-way fee.
    Bright and Brown represented a major utility in its sale of one of the largest geothermal
    power plants in California to an independent power generator.
  • Bright and Brown assisted a major utility in its negotiations with an international contractor
    to remove spent fuel from wet storage at a nuclear power plant to dry storage.
  • Bright and Brown represented a major utility in its acquisition of undivided interests in
    several natural gas transmission pipelines serving the State of California.
  • Bright and Brown has represented a major utility in negotiating multiple operation and
    maintenance agreements under which independent contractors operate different power
    plants for the utility.
  • Bright and Brown represented an independent oil company in connection with a multi-
    party purchase and sale transaction involving a major national utility and subsequent
    conversion of a coal-fired cogeneration plant to a biomass plant.
  • Bright and Brown represented a private landowner in the cleanup, remediation, and
    regulatory closure of a large oil and gas property and the subsequent sale of that property
    for increased value to a national residential developer.
  • Bright and Brown routinely represents large mineral interest owners in connection with the
    sale or leasing oftheir mineral interests.

The firm's offices are located in Glendale, California, approximately ten miles north of downtown
Los Angeles.




                                           Page 2 of2                                                  15
Case 9:19-bk-11573-MB   Doc 589 Filed 12/05/19 Entered 12/05/19 14:15:18   Desc
                        Main Document     Page 16 of 31




                             EXHIBIT "2"

                                                                                  16
Case 9:19-bk-11573-MB      Doc 589 Filed 12/05/19 Entered 12/05/19 14:15:18   Desc
                           Main Document     Page 17 of 31
                                      Exhibit 2



                           BRIGHT AND BROWN
       2019 SCHEDULE OF RATES,FEES AND CHARGES

1. Attorney Fees

   Attorney                              Hourly Rate

   James S. Bright                          $900
   Maureen J. Bright                        $900
   Brian L. Becker                           $7S0
   Kristin G. Taylor                         $750
   John Quirk                                $725
   MacKenzie E. Hunt                         $665
   8th Year Associate                        $550
   7th Year Associate                        $510
   Gth Yea1 Associate                        $485
   5th Year Associate                        $465
   4th Year Associate                        $450
   3rd Year Associate                        $420
   2nd Year Associate                        $400
   1st Year Associate                        $380
   Senior Paralegal                          $175
   Paralegal                                 $125

2. Transportation

   Air                                  Actual cost
   Ground Transportation                Actual cost
   Personal Car                         Current IRS mileage rate
   Parking                              Actual cost

3. Meals and Lod~in~                    Actual cost




                                     Page 1 of2                                      1~
Case 9:19-bk-11573-MB   Doc 589 Filed 12/05/19 Entered 12/05/19 14:15:18   Desc
                        Main Document     Page 18 of 31




                              EXHIBIT "3"
Case 9:19-bk-11573-MB       Doc 589 Filed 12/05/19 Entered 12/05/19 14:15:18           Desc
                            Main Document     Page 19 of 31
                                    Exhibit ~j




4. Communications

   Long Distance Telephone               No charge
   Facsimile                             No charge


   Postage                               Actual cost
   Delivery Services                     Actual cost


5. Miscellaneous

   Matter-Specific Specialized IT        $125/hr.
      Services/Litigation Support
   Electronic Research                   No charge
   Printing and Binding                  Actual cost
   Photocopying                          No charge for small jobs; outside services
                                            are used for large jobs and are charged at the
                                            actual cost
   Court Fees                            Actual cost
   Court Reporters                       Actual cost
   Deposition Transcripts                Actual cost
   Expert Witness Fees                   Actual cost
   Secretarial Overtime                  No charge
   Word Processing                       No charge
   Normal Office Supplies and            No charge
      Materials




                                      Page 2 of2                                              19
Case 9:19-bk-11573-MB   Doc 589 Filed 12/05/19 Entered 12/05/19 14:15:18   Desc
                        Main Document     Page 20 of 31




                             EXHIBIT "4"

                                                                                  Zo
 Case 9:19-bk-11573-MB          Doc 589 Filed 12/05/19 Entered 12/05/19 14:15:18                   Desc
                                Main Document     Page 21 of 31
                                BRIGHT AND BROWN
                                 A TTORNEYS AT LAW
                                 550 N. Brand Blvd., Suite 2100
                                      Glendale, CA 91023
                                   Telephone: (818)243-2121


                                                                                   WRITER'S E-MAIL:
                                                                            JBRIGHT@BRIGHTANDBROWN.COM

                                         November 11, 2019

                               PRIVILEGED AND CONFIDENTIAL
                             ATTORNEY-CLIENT COMMUNICATION




VIA E-MAIL AND FEDEX

Michael A. McConnell, Chapter 11 Trustee
Michael.McConnell@kellyha~t.com
201 Main Street, Suite 2500
Fort Worth, Texas 76102
Telephone: (817)878-3569
Facsimile:    (817) 878-9769

        Re:        Engagement Letter And Fee Agreement

Gentlemen:

        This Engagement Letter and Fee Agreement("Agreement")is to confirm the terms of the
engagement of Bright and Brown("Firm") by Michael A. McConnell,the Chapter 11 trustee (the
"Trustee") ofthe estate of HVI Cat Canyon,Inc., as special oil, gas and environmental counsel for
the Trustee in California(the "Contemplated Representation"). Pursuant to California law, and in
order to avoid any misunderstandings regarding the Firm's Contemplated Representation, this
Agreement sets forth the basic terms of our relationship.

       1.    The Contemplated Representation. To provide legal advice and counsel to the
Trustee with respect to legal issues and various matters including, without limitation, the
following:

                   a.    advise the Trustee on legal issues arising in the case involving federal and
                         California oil, gas and environmental laws;

                   b.    as needed, advise the Trustee in connection with possible outcomes of the
                         Compliance Lawsuits;




                                                                                                          21
 1568541.1 26932
Case 9:19-bk-11573-MB          Doc 589 Filed 12/05/19 Entered 12/05/19 14:15:18                  Desc
                               Main Document     Page 22 of 31


                             PRIVILEGED AND CONFIDENTIAL
                           ATTORNEY-CLIENT COMMUNICATION

Michael A. McConnell, Chapter 11 Trustee
November 11, 2019
Page 2


                  c.   advise the Trustee on oil and gas, and environmental issues that may arise
                       in his operation of the debtor's business; and

                  d.   advise the Trustee on oil and gas, and environmental issues that may arise
                       in connection the Trustee's eventual sale of assets or confirmation ofa plan.

         2.     Potential Conflicts. Based on information provided by the Trustee respecting the
Contemplated Representation and our understanding of the scope of the legal services that will
entail, the Firm has undertaken our normal investigation ofclient conflicts and potential conflicts.
The result of this investigation is that we are not aware of any conflicts or potential conflicts that
would preclude the Firm from undertaking the Contemplated Representation at the present time.
However, both the Trustee and the Firm understand and recognize the possibility that
circumstances can arise in the future where the California Rules of Professional Conduct may
preclude the Firm from continuing to provide legal representation to the Trustee as to a divisible
portion or potentially even the entirety of the scope of legal services that the Contemplated
Representation entails. Nothing in this Agreement is intended to require or permit the Firm to
represent the Trustee if and to the extent the Firm becomes unable to do so under the California
Rules of Professional Conduct.

       3.      Enga g„ement. The Trustee hereby engages the Firm to represent the Trustee in
connection with the Contemplated Representation. James S. Bright will be the attorney within the
Firm primarily responsible for the Contemplated Representation. If and when it is professionally
and economically appropriate to do so, the Firm may also ask other attorneys or paralegals ofthe
Firm to assist in the Contemplated Representation, and will promptly advise the Trustee of both
who and why such other attorneys or paralegals are being asked to provide such assistance.

        4.     Scope Of Services. The Firm will provide professional services to the Trustee in
connection with the Contemplated Representation. We will keep the Trustee informed of
significant developments in connection with the Contemplated Representation and respond to
inquiries from the Trustee. Although we make no guarantee ofany specific outcome, we will fully
devote ourselves within the scope of the Contemplated Representation to the protection and
promotion of the Trustee's interests, consistent with the demands of professional ethics.

       5.      Fees And Costs Advanced. The Trustee shall pay to the Firm, as the Trustee's
attorneys, our hourly fees for services actually performed in the course of the Contemplated
Representation. Costs, necessary disbursements and reasonable expenses incurred by the Firm in
representing the Trustee also are to be borne by the Trustee, and may be advanced by the Firm,
subject to reimbursement to be paid promptly when billed to the Trustee, which reimbursement
shall be in addition to hourly fees. The Firm's current (2019) hourly rates for services actually



                                                                                                         22
1568541.1 26932
Case 9:19-bk-11573-MB          Doc 589 Filed 12/05/19 Entered 12/05/19 14:15:18                Desc
                               Main Document     Page 23 of 31


                             PRIVILEGED AND CONFIDENTIAL
                           ATTORNEY-CLIENT COMMUNICATION

Michael A. McConnell, Chapter 11 Trustee
November 11, 2019
Page 3


performed and other standaxd rates, charges and fees are set forth in the enclosure to this
Agreement titled "2019 Bright and Brown Schedule of Rates, Fees and Charges." Those hourly
rates will remain the same for 2020, but will likely increase effective January 1, 2021, and on
January 1 each year thereafter for all of our clients, including the Trustee.

        The Firm's statements will clearly state the basis for our fee calculation and also will
identify and describe all costs advanced by us on your behalf and to be reimbursed. Our statements
identify the services performed by each attorney each day and the total number of hours expended
by that attorney during the day in performing those services, with time charged in increments of
one-tenth of an hour. Our practice will be to send monthly statements for services performed and
costs advanced during the preceding calendar month. However, you may request a statement at
any time. Within ten (10) days following such a request, we will provide a statement to you
reflecting fees and services performed and costs advanced from the closing date of the
immediately-preceding statement through and including the date ofthe requested statement. You
are entitled to make similar requests at intervals of no less than thirty (30) days following an
additional request for a statement.

       6.      Pavment. Payment to the Firm is governed by the terms of the Trustee's
Application to Employ the Firm (the "Application to Employ")filed in the Bankruptcy Court in
the case of HVI Cat Canyon, Inc., Case No. 9:19-bk-11573-MBS.

       7.     The Trustee's Responsibilities. The Trustee has the responsibility to extend its
reasonable assistance and cooperation to the Firm in the course of the Contemplated
Representation.

       8.      Termination Of And/Or Withdrawal From Services. The Trustee may discharge
the Firm at any time. The Firm may withdraw either with the Trustee's consent or for good cause.
Good cause includes, but is not limited to, the failure to pay legal fees of the Firm and costs
advanced by the Firm, the Trustee's breach of this Agreement, the Trustee's refusal to cooperate
with the Firm or to follow the Firm's advice on a material matter, or any fact or circumstance that
would render the Firm's continuing representation unlawful or unethical.

        9.       Client Contact(s). The Trustee will designate the individuals who will serve as the
Trustee's points) of contact with the Firm relative to the Contemplated Representation, which
designation the Trustee may change at any time and from time to time by written notice to the
Firm. Unless and until directed otherwise by the Trustee in writing, the Firm will consult with and
take its directions relative to our performance ofservices in the Contemplated Representation from
the following individuals who are authorized by the Trustee to consult with and direct the Firm
relative to the same: Michael A. McConnell and Eric P. Israel.



                                                                                                       23
1568541.1 26932
Case 9:19-bk-11573-MB         Doc 589 Filed 12/05/19 Entered 12/05/19 14:15:18                Desc
                              Main Document     Page 24 of 31


                             PRIVILEGED AND CONFIDENTIAL
                           ATTORNEY-CLIENT COMMUNICATION

Michael A. McConnell, Chapter 11 Trustee
November 11, 2019
Page 4


        10.    Representation Re Authoritv. The Trustee represents and warrants to the Firm that
the Trustee has been dully authorized to enter into this Agreement on behalf of the Trustee, and
that the individual signing this Agreement on behalf of the Trustee has been duly authorized to
sign this Agreement and bind the Trustee to all of its terms, provisions and conditions.

         1 1.  Entire , Agreement. This Agreement embodies the entire agreement and
understanding between the Trustee and the Firm concerning the Contemplated Representation, and
shall be governed by the laws of the State of California and the United States of America. This
Agreement is subject to approval by the Bankruptcy Court in the case of HVI Cat Canyon, Inc.,
Case No. 9:19-bk-11573-MBS, and subject to the terms provided in the Application to Employ
filed therein.


        12.    Disputes To Be Resolved By Bankruptc~rt. Should any dispute arise between
the Trustee and the Firm, the dispute shall be resolved as follows:

                The Firm and the Trustee mutually agree that if any legal action or proceeding is
initiated concerning the terms or provisions ofthis Agreement,any such legal action or proceeding
shall be brought in the United States Bankruptcy Court in relation to bankruptcy case of HVI Cat
Canyon, Inc., Case No. 9:19-bk-11573-MB, and that the laws of California and the United States
of America shall apply.

        Ifthis Agreement is acceptable to the Trustee, we ask that you return to us in the enclosed
envelope an appropriately signed and dated copy ofthis Agreement. By signing this Engagement
Letter and Fee Agreement, the Trustee is agreeing to the Firm's Contemplated Representation of
the Trustee on the terms and conditions, and with the understandings, set out above. Ifthe Trustee
has any questions or concerns regarding this Agreement, we recommend that you consult with
your independent legal counsel.




                                                                                                      24
1568541.1 26932
Case 9:19-bk-11573-MB         Doc 589 Filed 12/05/19 Entered 12/05/19 14:15:18                Desc
                              Main Document     Page 25 of 31

                            PRIVILEGED AND CONFIDENTIAL
                          ATTORNEY-CLIENT COMMUNICATION

Michael A. McConnell, Chapter 11 Trustee
November 11, 2019
Page 5


      Please do not hesitate to call if you have any questions concerning the content of this
Agreement or its attachments and enclosures, or if you wish to discuss any ofthese matters further.

                                                 Very truly yours,



                                                 James S. Bright

JSB:cs
Enclosure


     The foregoing Engagement Letter and Fee Agreement is accepted and agreed upon this
_ day of                ,2019.

                                                 Michael A. McConnell, Chapter 11 Trustee


                                                 By:
                                                    Name:
                                                      Title:




                                                                                                      25
1568541.1 26932
Case 9:19-bk-11573-MB      Doc 589 Filed 12/05/19 Entered 12/05/19 14:15:18   Desc
                           Main Document      Page 26 of 31
                                    Exhibit 2



                           BRIGHT AND BROWN
        2019 SCHEDULE OF RATES,FEES AND CHARGES

1. Attorney Fees

   Attorney                             Hourly Rate

   James S. Bright                         $900
   Maureen J. Bright                       $900
   Brian L. Becker                         $750
   Kristin G. Taylor                       $750
   John Quirk                              $725
   MacKenzie E. Hunt                       $665
   8th Year Associate                      $550
   7th Year Associate                      $510
   6th Year Associate                      $485
   5th Year Associate                      $465
   4th Year Associate                      $450
   3rd Year Associate                      $420
   2nd Year Associate                      $400
   1st Year Associate                      $380
   Senior Paralegal                        $175
   Paralegal                               $125

2. Transportation

   Air                                 Actual cost
   Ground Transportation               Actual cost
   Personal Car                        Current IRS mileage rate
   Parking                             Actual cost

3. Meals and Lod~in~                   Actual cost




                                    Page 1 of2                                       26
Case 9:19-bk-11573-MB        Doc 589 Filed 12/05/19 Entered 12/05/19 14:15:18           Desc
                             Main Document
                                    Exhibit 2 Page 27 of 31



4. Communications

   Long Distance Telephone               No charge
   Facsimile                             No charge


   Postage                               Actual cost
   Delivery Services                     Actual cost


S. Miscellaneous

   Matter-Specific Specialized IT        $125/hr.
      Services/Litigation Support
   Electronic Research                   No charge

   Printing and Binding                  Actual cost
   Photocopying                          No charge for small jobs; outside services
                                            are used for large jobs and are charged at the
                                            actual cost
   Court Fees                            Actual cost
   Court Reporters                       Actual cost
   Deposition Transcripts                Actual cost
   Expert Witness Fees                   Actual cost
   Secretarial Overtime                  No charge
   Word Processing                       No charge
   Normal Office Supplies and            No charge
      Materials




                                       Page 2 of2                                              2~
      Case 9:19-bk-11573-MB                   Doc 589 Filed 12/05/19 Entered 12/05/19 14:15:18                                       Desc
                                              Main Document     Page 28 of 31




                                     PROOF OF SERVICE OF DOCUMENT
 am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 1901 Avenue
of the Stars, Suite 450, Los Angeles, CA 90067-6006.

A true and correct copy of the foregoing document entitled (specify): CHAPTER 11 TRUSTEE'S NOTICE OF APPLICATION
AND APPLICATION TO 1) EMPLOY BRIGHT AND BROWN AS SPECIAL OIL, GAS AND ENVIRONMENTAL COUNSEL
FOR THE TRUSTEE AND 2) APPROVE ENGAGEMENT LETTER AND FEE AGREEMENT; AND STATEMENT OF
DISINTERESTEDNESS will be served or was served (a) on the judge in chambers in the form and manner required by LBR
5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING INEF): Pursuant to controlling General Orders
and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On December 5, 2019 ,
 checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following persons are
on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                       ❑
                                                                                       D Service information continued on attached page.

                                                                                                                             last
2. SERVED BY UNITED STATES MAIL: On December 5, 2019 , i served the following persons and/or entities at the
known addresses in this bankruptcy case or adversary proceeding by placing         a  true and correct  copy thereof in a sealed
                                                                                                                               a
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes
declaration that mailing to the judge will be completed no later than 24 hours after the document  is filed.

Debtor                                                                   Debtor
HVI Cat Canyon, Inc.                                                     HVI Cat CANYON, INC.
c/o Capitol Corporate Services, Inc.                                     630 Fifth Avenue, Suite 2410
36 S. 18th Avenue, Suite D                                               New York, NY 10111
Brighton, CO 80601
                                                                                       ❑ Service information continued on attached page.

                                                                                                                 (state method for
3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on December       5, 2019  , I served  the following
                                                                         or (for those who  consented   in writing to such   service
persons and/or entities by personal delivery, overnight mail service,
                                              email  as follows. Listing the judge  here constitutes  a declaration   that personal
method), by facsimile transmission and/or
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

Served by Personal Deliver~to be delivered by December I/~ , 2019
The Honorable Martin R. Bash
U.S. Bankruptcy Court
21041 Burbank Boulevard, Bin on 1 S' Floor outside entry to Intake Section
Woodland Hills, CA 91367
                                                                                       L■

  declare under penalty of perjury under the laws of the United States that the



   December 5, 2019                        Vivian Servin
   Date                                    Printed Name


                                                                                                                             of California.
         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District

        tune 20 2                                                                      F 9013-3.1.PROOF.SERVICE
    Case 9:19-bk-11573-MB                   Doc 589 Filed 12/05/19 Entered 12/05/19 14:15:18                                      Desc
                                            Main Document     Page 29 of 31
                                    ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING ("NEF")


  • William C Beall              will@beallandburkhardt.com, carissa@beallandburkhardt.com

  • Alicia Clough             aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com

  • Marc S Cohen               mscohen@loeb.com, klyles@loeb.com

  • Alec S DiMario alec.dimario@mhllp.com,
    debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com

  • Karl J Fingerhood                karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov

  • H Alexander Fisch                Alex.Fisch@doj.ca.gov

  • Don Fisher            dfisher@ptwww.com, tblack@ptwww.com

  • Brian D Fittipaldi              brian.fittipaldi@usdoj.gov

  • Gisele M Goetz              gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu

  • Karen L Grant               kgrant@silcom.com

   • Ira S Greene            Ira.Greene@lockelord.com

  • Matthew C. Heyn                 Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com

   • Brian L Holman               b.holman@musickpeeler.com

   • Eric P Israel           eisrael@banning-Gill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

   • Razmig Izakelian               razmigizakelian@quinnemanuel.com

   • Alan H Katz             akatz@lockelord.com

   • John C Keith             john.keith@doj.ca.gov

   • Jeannie Kim            jkim@friedmanspring.com

   • Brian M Metcalf               bmetcalf@omm.com

   • David L Osias dosias@allenmatkins.com,
     bcrfilings@allenmatkins.com,kdemorest@allenmatkins.com,csandoval@allenmatkins.com

   • Darren L Patrick               dpatrick@omm.com, darren-patrick-1373@ecf.pacerpro.com

   • Jeffrey N Pomerantz                 jpomerantz@pszjlaw.com

   • Todd C. Ringstad                becky@ringstadlaw.com, arlene@ringstadlaw.com

   • Mitchell E Rishe              mitchell.rishe@doj.ca.gov

   • Daniel A Solitro             dsolitro@lockelord.com, ataylor2@lockelord.com


                                                                                                          Central District of California.
       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the

tune 20 2                                                                                   F 9013-3.1.PROOF.SERVICE
     Case 9:19-bk-11573-MB   Doc 589 Filed 12/05/19 Entered 12/05/19 14:15:18 Desc
                             Main Document      Page 30 of 31
  • Ross Spence ross@snowspencelaw.com,
    janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snowspenc
    elaw.com

  • Christopher D Sullivan csullivan@diamondmccarthy.com,
    mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com

  • Jennifer Taylor              jtaylor@omm.com

  • John N Tedford jtedford@Darning-Gill.com,
    danninggill@gmail.com~jtedford@ecf.inforuptcy.com

  • Salina R Thomas                 bankruptcy@co.kern.ca.us

  • Patricia B Tomasco pattytomasco@quinnemanuel.com,
    barbarahowell@quinnemanuel.com;cristinagreen@quinnemanuel.com

  • Fred Whitaker                lshertzer@cwlawyers.com

  • William E. Winfield                  wwinfield@calattys.com, scuevas@calattys.com

  • Emily Young pacerteam@gardencitygroup.com,
    rjacobs@ecf.epigsystems.com;ECFInbox~aepigsystems.com

2. SERVED BY UNITED STATES MAIL:

20 LARGEST CREDITORS




 Santa Barbara County Treasurer-Tax              Allen Matkins Leck Gamble                          Diamond McCarthy LLP
 Collector                                       865 South Figueroa Street                          909 Fannin Street
 105 E. Anapamu St., Suite 109                   Suite 800                                          37th Floor Two Houston Center
 Santa Barbara, CA 93102                         Los Angeles, CA 90017-2543                         Houston, Texas 77010



                                                  Akin Gump Straus Hauer &Feld                       Santa Barbara County P&D
 Santa Barbara County-APCD                        1999 Avenue of the Stars
 260 NORTH SAN ANTONIO RD.,                                                                          123 East Anapamu Street
                                                  Suite 600                                          Santa Barbara, CA 93101
 SANTA BARBARA,CA 93110                           Los Angeles, CA 90067


 W. J. Kenny Corp.                                                                                   Ann Jenny Schupp
 C/O Allfirst Bankcorp Trust do M&T               PG&E                                               CIO M H Whittier Corp.
 Bank                                             77 Beale St                                        1600 Huntington Drive
 One M&T Plaza                                    San Francisco, CA 94177                            South Pasadena, CA 91030
 Buffalo, NY 14203

                                                  J. P. Morgan-Chase                                 WEST COAST WELDING &
 William W. Jenny Jr.                             Atm: Michael Kemey                                 CONSTR. I
 5101 East Camino Alisa                           450 West 33rd Street, 15th Floor                   2201 Celsius Avenue Suite B
 Tucson, AZ 85718                                 Ref: 030057 Nassau Assoc-Saba                      Oxnard, CA 93030
                                                  New York, NY 10041




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
     Case 9:19-bk-11573-MB                   Doc 589 Filed 12/05/19 Entered 12/05/19 14:15:18                                       Desc
                                             Main Document     Page 31 of 31

                                                                                                    Larsen O'Brien LLP
Sherrill A. Schoepe                              Andrew Kurth LLP                                   555 South Flower
14974 Adams Dr.                                  600 Travis Suite 4200                              Suite 4400
Pauma Valley, CA 92061                           Houston, TX 77002                                  Los Angeles, CA 90071



                                                 California Department of                           Diane T. Walker
Victory Oil                                      Conservation
222 West 6th Street. Suite 1010                                                                     748 Oceanville Road
                                                 801 K Street                                       Stonington, ME 04681-9714
San Pedro, CA 90731                              Sacramento, CA 95814


Stoner Family Trust                              Charles C. Albright Trustee
James G. Sanford Trustee                         729 West 16th Street #B8
100 West Liberty Street. Suite 900               Costa Mesa, CA 92627
Reno, NV 89501


OFFICIAL COMMITTEE OF UNSECURED CREDITORS


                                                 Escolle Tenants in Common                          Pacific Petroleum California, Inc.
 Brian Corson                                    215 N. Lincoln Street
 2990 Lichen Place                                                                                  POB 2646
                                                 Santa Maria, CA 93458                              Santa Maria, CA 93457
 Templeton, CA 93465                             Attn: Vincent T. Martinez


REQUESTS FOR SPECIAL NOTICE

                                                 Attorneys for Eller Family Trust
 Attorneys for Bu~anko                           Cummins &White, LLP                                William Winfield
 Philip W. Ganong                                Attu: Fred M. Whitaker, P.C.                       Nelson Comis Kettle &Kinney LLP
 Ganong Law                                      Ashley Bolduc                                      300 e. Esplanade Drive, Suite 1170
 930 Trustun Avenue, Suite 102                   2424 S.E. Bristol Street, Suite 300                Oxnard, CA 93036
 Bakersfield, CA 93301                           Newport Beach, CA 92660




                                                                                                                               California.
        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of

tune 20 2                                                                                     F 9013-3.1.PROOF.SERVICE
